         Case 1:21-mj-00296-GMH Document 15 Filed 03/26/21 Page 1 of 2




                               UNITED STATES DISTRICT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                          )
                                                  )
v.                                                )      Case No. 21-MJ-296 (GMH)
                                                  )
CHRISTOPHER WORRELL,                              )
                                                  )
Defendant.                                        )

                    EMERGENCY MOTION FOR RECONSIDERATION

       The Defendant Christopher Worrell, by and through his counsel, tenders this Emergency

Motion for Reconsideration of Order of Detention/Reopening Detention Hearing Due to Changed

Circumstances pursuant to 18 U.S.C. § 3142(f)(2) and Federal Rule of Civil Procedure Rule 59(e),

which permits a judicial officer to reopen the issue of detention at any time if information exists

which was unknown to the movant at the time of the hearing and which has a material bearing on

the issue of whether there are conditions of release that will reasonably assure the appearance of

the defendant and the safety of the community. A memorandum of support, and declaration with

accompany exhibits are being submitted simultaneously with this motion and a proposed order

granting the relief requested is also tendered.


Date: March 26, 2021                              Respectfully Submitted,



                                                  John M. Pierce (PHV Admitted)
                                                  355 S. Grand Avenue, 44th Floor
                                                  Los Angeles, CA 90071
                                                  Tel: (213) 400-0725
                                                  Email: jpierce@piercebainbridge.com

                                                  Attorney for Defendant Christopher Worrell
         Case 1:21-mj-00296-GMH Document 15 Filed 03/26/21 Page 2 of 2



                                   CERTIFICATE OF SERVICE

       I, John M. Pierce, hereby certify that on this day, March 26, 2021, I caused a copy of the

foregoing document to be served on all counsel through the Court’s CM/ECF case filing system.



                                                      /s/ John M. Pierce
                                                John M. Pierce
hi
